Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Final Office Action.   Claims 1-20 are pending and rejected below. 

Response to Amendment
Applicant’s amendments are acknowledged.   

Response to Argument
Applicant’s arguments with respect to Qamar and Caputo has been fully considered but is non persuasive.
Applicant argues the combination lacks explanation of motivation for combining  the features.    Applicant also argues, “Examiner has not addressed the fact that Qamar does not disclose the converting step. Applicant respectfully reemphasizes that the percentage disclosed in Qamar is derived from predictive median employee tenure, which is calculated by "the difference of the termination date and the hire date" (See Qamar, at para. [0129] and [0254]). Therefore, the percentage from cited reference has nothing to do with a percentage computed by observed voluntary employee turnover and predicted voluntary employee turnover, as recited in amended claim 1.”
Examiner responds Qumar discloses:   converting, by one or more processors, the predicted voluntary employee turnover for a plurality of selected clients/regions/supervisors into a value of voluntary employee turnover based on the predicted voluntary employee turnover and an observed voluntary employee turnover for clients/regions/supervisors with similar employee growth opportunities. (0128-0129)
Examiner interprets the “predicted voluntary employee turnover” as the individual’s predicted values and “observed voluntary employee turnover” as the client/regions/supervisors group values.  The limitation does not indicate how the “predicted voluntary employee turnover for a plurality of selected employers" is determined.   
Qamar does not explicitly state:  the converted value is an “index” based on a value that is relative to observed values for employers with similar employee growth opportunities, nor the selected group for comparing and ranking (ie. supervisors) are “employers” 
Caputo discloses an index percentage by comparing values between different groups.  Caputo discloses determining an “index” for an entity based on factors for the entity and other entities within the business sector (ie. retail coffee shop) (See Abstract, 0022, 0038)
Abstract- …determining a benchmark index for the sector and an index for the first entity based on factor(s) of the other entities and the first entity; comparing the first entity index to the sector benchmark index and ranking the first entity against the other entities based on the comparing; 
0022…the sector may comprise a business sector with which the first entity is associated. For example, the first entity may be a retail coffee shop business customer, in which case the sector with which the first entity is associated may comprise “retail”, “food and drink”, and/or “retail coffee”)
See Also 0038- tracking employee retention)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qamar’s converted value to include Caputo’s “index,” helping to compare a business relative to other businesses in the same sector, helping determine a level of risk for the business and helping determine an amount to contribute to the business based on the risk” (Abstract, 0022) 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Caputo’s employers (ie. “retail coffee shops”) for Qamar’s clients/regions/supervisors (group for comparing/ranking).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Applicant argues, “Qamar does not disclose or suggest voluntary employee turnover, wherein the sample data is specific to employers that use dynamic predictive modeling of employee satisfaction and retention.”
Examiner responds Qumar’s retention risk is interpreted as the voluntary employee turnover - Qumar teaches employee retention is a problem due to employee’s other opportunities (0005- Employee retention is a difficult problem facing a myriad of businesses, especially as the marketplace for employees has become increasingly dynamic. Expanded opportunities allow employees to search for compensation that is keyed to the particular interests of the employee. However, the ability of companies to determine and integrate new components of employee valuation and compensation has not kept pace with the expanded opportunities available to employees.)
Qamar discloses retention risk is calculated based on organization data (ie. compensation, satisfaction, etc.) and external data (ie. region and competitor opportunities) on behalf of an organization that manages its own employees. 
 [0060] Note that the analysis technique may be implemented by a third party (such as a separate company) that provides a service to the organization. Alternatively, the organization may use the analysis technique to manage its own employees. In some embodiments, the analysis technique is included as a service that compliments recruiting efforts, so that a new hire does not leave the organization. In these embodiments, the analysis technique may be viewed as a form of insurance for the recruiter and/or the organization (“specific to employers that uses dynamic predictive modeling of employee satisfaction and retention”)
 (0045- …During this analysis technique, organization data for an organization (such as a company) and/or external data (sample data) are used to calculate a performance metric and to determine retention risk (voluntary employee turnover) for an employee.
0008, 0049- …the organization data may include…compensation of the employee, satisfaction scores associated with the employee (employee satisfaction) (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.);
0052 – …The external data may include…hiring trends in the region (such as a number of job postings or hiring by one or more competitors of the organization), retention of employees by competitors of the organization, proximity of the competitors of the organization (such as the opening nearby of a new factory), compensation offered by the competitors, (employee growth opportunities)….)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-14, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qamar (2015/0269244) in view of Caputo (2020/0081991) in view of Vashisht (US Patent 11227047) in view of Yates (2019/0102693)

Regarding Claim 1, Qamar discloses:
 A computer-implemented method for predictive modeling, the method comprising: (Figure 8, 0090-0092)
aggregating, by one or more processors, sample data regarding a plurality of metrics associated with employee growth opportunity and voluntary employee turnover; wherein the sample data is specific to employers that uses dynamic predictive modeling of employee satisfaction and retention;  (0045- …During this analysis technique, organization data for an organization (such as a company) and/or external data (sample data) are used to calculate a performance metric and to determine retention risk (voluntary employee turnover) for an employee.
0008, 0049- …the organization data may include…compensation of the employee, satisfaction scores associated with the employee (employee satisfaction) (such as rankings provided by a customer, a manager or other employees, a trainer or coach, etc.);
0052 – …The external data may include…hiring trends in the region (such as a number of job postings or hiring by one or more competitors of the organization), retention of employees by competitors of the organization, proximity of the competitors of the organization (such as the opening nearby of a new factory), compensation offered by the competitors, (employee growth opportunities)….
See Also 0081-0082-overtime as employee growth opportunity
 (0002, 0005-dynamic marketplace, 0171-dynamically updating assessment;
[0060] Note that the analysis technique may be implemented by a third party (such as a separate company) that provides a service to the organization. Alternatively, the organization may use the analysis technique to manage its own employees. In some embodiments, the analysis technique is included as a service that compliments recruiting efforts, so that a new hire does not leave the organization. In these embodiments, the analysis technique may be viewed as a form of insurance for the recruiter and/or the organization (“specific to employers that uses dynamic predictive modeling of employee satisfaction and retention”)
scrubbing, by one or more processors, sample data by removing incomplete data or data with little predictive value   [0253] In some embodiments, the computer system provides insight extraction for big-data streams. For example, as the continuous influx of heterogeneous organization data flows into framework 2200 continues, the computer system may continuously ingest, clean, and vectorize the organization data) 
performing, by one or more processors, iterative analysis based on machine learning with a training data split from the sample data to construct a predictive model, wherein the machine learning comprises at least one of supervised learning, unsupervised learning, and reinforcement learning   (0054- determining factors in organization/external data and cluster them in regression models (unsupervised learning) using a training subset of the data
0054- In some embodiments, calculating the performance metric (operation 114) and/or determining the retention risk (operation 116) involves variance decomposition (into a portion of the variance associated with known sources and another portion of the variance associated with unknown sources) to select factors in the organization data, determine their impact, and to order or cluster the factors in regression models. For example, variance decomposition may perform regression to assess the importance and to order the factors in a polynomial, which may be a linear combination of the factors raised to associated exponents n and multiplied by associated amplitude weights w.sub.i (however, a wide variety of linear and nonlinear functions may be used). In particular, using the entropy, a set of factors may be identified in the organization data and/or the optional external data. Then, a series of regression models may be built and evaluated using a training subset of the organization data and/or the optional external data. In these regression models, factors may be removed one at a time, and the remaining factors may be reordered. These permutations and combinations on subsets of the set of factors may provide a table of predictions for the different regression models (i.e., statistical comparison between predictions of the regression models for a test subset of the organization data and/or optional external data relative to the training subset). The average model performance for the factors, the cross-correlations among the factors and/or the ordering of the factors in these predictions may be used to select the polynomial (factors, exponents n and amplitude weights w.sub.i) using to calculate the performance metric and/or to determine the retention risk.
testing an accuracy of the predictive model with a test data split from the sample data; 0054- These permutations and combinations on subsets of the set of factors may provide a table of predictions for the different regression models (i.e., statistical comparison between predictions of the regression models for a test subset of the organization data and/or optional external data relative to the training subset).
repeating, by one or more processors, the iterative analysis based on the machine learning with the training data to construct the predictive model; and re-testing, by one or more processor, the accuracy of the predictive model; (0054- In particular, using the entropy, a set of factors may be identified in the organization data and/or the optional external data. Then, a series of regression models may be built and evaluated using a training subset of the organization data and/or the optional external data. In these regression models, factors may be removed one at a time, and the remaining factors may be reordered. These permutations and combinations on subsets of the set of factors may provide a table of predictions for the different regression models (i.e., statistical comparison between predictions of the regression models for a test subset of the organization data and/or optional external data relative to the training subset). The average model performance for the factors, the cross-correlations among the factors and/or the ordering of the factors in these predictions may be used to select the polynomial (factors, exponents n and amplitude weights w.sub.i) using to calculate the performance metric and/or to determine the retention risk.)
 Page 2 of 16 Yildinnaz et al. - 16/459,82 1determining, by one or more processors using the predictive model, for each individual of a plurality of individuals, a predicted voluntary employee turnover for each individual based on metrics associated with employee growth opportunity, [0082, 0087- Using the regression model (which may be used for one employee or multiple employees), and the aforementioned factors in the organization data and the optional external data, the performance metric and retention risk of employee Bob Smith at the company may be determined….
0087- Then, computer 212 may calculate the performance metric for the employee. Moreover, computer 212 may determine the retention risk for the employee. These operations may be repeated multiple times to determine one or more regression models for the employee and/or to determine regression models for multiple employees.
converting, by one or more processors, the predicted voluntary employee turnover for a plurality of selected clients/regions/supervisors into a value of voluntary employee turnover based on the predicted voluntary employee turnover and an observed voluntary employee turnover for clients/regions/supervisors with similar employee growth opportunities, 
(“predicted voluntary employee turnover” is interpreted as the individual’s predicted values and “observed voluntary employee turnover” as the client/regions/supervisors group values.   
 [0128] Moreover, potential predictors associated with different natural groupings (such as those computed for different locations, job types, clients, regions, supervisors, etc.) may then be identified as the predictors of retention 
[0129] – different attrition rates for supervisors are converted to financial impact value; 
0129- For example, using the clustered Kaplan-Meier estimator curves, comparisons may be presented of the cumulative attrition impact of different supervisors on particular groups of employees.  Thus, it may be founds that there may be a loss of 20 employees with supervisor A after 6 months, while the loss with supervisor B may be 150 employees.  The associated financial impact of this attrition may also be presented.  This analysis may be performed for the entire dataset or for one or more subsets, such as a particular location 
(e.g., San Francisco), department and/or job type (e.g., sales).  Thus, if the supervisor of a particular natural group is switched, the median employee tenure may increase by 60% to 73 days, which may result in an annual savings of $115,175.  User interface 1200 may display the cumulative impact of such counter-factual analysis.  In addition, user interface 1200 may present the relative impact on attrition of particular values of a predictor (such as the supervisor) and/or may rank the values of the predictor (such as the retention performance of different supervisors))										and rank ordering, by one or more processors, the plurality of selected groups (ie. clients/regions/supervisors) according to their values of voluntary employee turnover for each client/region/supervisor (0129- In addition, user interface 1200 may present the relative impact on attrition of particular values of a predictor (such as the supervisor) and/or may rank the values of the predictor (such as the retention performance of different supervisors).)
Qamar does not explicitly state:  the converted value is an “index” based on a value that is relative to observed values for employers with similar employee growth opportunities, nor the selected group for comparing and ranking (ie. supervisors) are “employers” 
Caputo, in analogous art, discloses determining an “index” for an entity based on factors for the entity and other entities within the business sector (ie. retail coffee shop)
Abstract- …determining a benchmark index for the sector and an index for the first entity based on factor(s) of the other entities and the first entity; comparing the first entity index to the sector benchmark index and ranking the first entity against the other entities based on the comparing; 
0022…the sector may comprise a business sector with which the first entity is associated. For example, the first entity may be a retail coffee shop business customer, in which case the sector with which the first entity is associated may comprise “retail”, “food and drink”, and/or “retail coffee”)
See Also 0038- tracking employee retention)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qamar’s converted value to include Caputo’s “index,” helping to compare a business relative to other businesses in the same sector, helping determine a level of risk for the business and helping determine an amount to contribute to the business based on the risk” (Abstract, 0022) 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of Caputo’s employers (ie. “retail coffee shops”) for Qamar’s clients/regions/supervisors (group for comparing/ranking).  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qamar’s group for comparing and ranking to include Caputo’s employers (ie. “retail coffee shops”), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Qamar does not explicitly state the following limitations: 
in response to an error rate above a predetermined threshold between the training and test data that is determined after the testing: 
controlling, by one or more processor, how fast the model learns patterns and which patterns to identify and analyze by changing one or more hyper- parameters of the predictive model
randomizing, by one or more processors, a selection of both the training data and the test data 
Vashisht, directed to modeling the risk of the behavior of people using machine learning, teaches tuning hyper-parameters when an error rate is above a predetermined threshold, and randomizing training and test data. 
(9(35-45) - In some instances, machine learning modeler 129 can retrieve a set of datasets from data store 135 and randomly divide the retrieved set into three disjoint subsets of datasets. The three disjoint subsets of datasets can be used to build, train, and/or tune machine learning models. Specifically, a first subset can be used to train machine learning model's “training set,” a second subset can be used to validate machine learning model's “validation set,” and a third subset can be used to test machine learning model's “testing set.”
10(3-20) - The free parameters and/or hyper-parameters of a machine learning model can be further tuned via a validation process. During the validation process, the machine learning modeler 129 inputs the validation set into a machine learning model to estimate a generalization error of the machine learning model. The validation process can be executed during or after the training process. The generalization error is a measure of how accurately a machine learning model is able to classify a digital resource associated with input X with a targeted value Y. The machine learning modeler 129 can then evaluate a validated machine learning model using the testing set. Specifically, the machine learning modeler 129 can input the testing set into the machine learning model and determine a measure of accuracy (e.g., the proportion of samples for which the machine learning model produced a correct output) and tune hyper-parameters of the machine learning model until a generalization error reaches a predetermine threshold value (Examiner interprets “tune hyper-parameters…until a generalization error reaches a predetermined threshold value” to mean In view of 3(31-35)- tune until the error rate is no longer above a predetermined threshold)
10(30-51)- “…Each of the pre-selected machine learning models 137 and trained machine learning models 143 can include a set of hyper-parameters. Hyper-parameters control several aspects of the behavior of a machine learning model including processing time, memory resources used to execute that machine learning model, and perhaps most relevant, the accuracy of the classifications generated by that machine learning model. For example, hyper-parameters of an SVM include regularization strength, scaling of input data, type of similarity kernel, and kernel-specific parameters. Hyper-parameters of a random forest include values or functions related to the selected heuristics to produce internal nodes, and pruning strategies for trees during and after training. Hyper-parameters of deep neural networks include the number of hidden layers in a neural network, learning rate, convolutional kernel width, implicit zero padding, weight decay coefficient, dropout rate, and other suitable hyper-parameters.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Vashisht error-threshold monitoring and hyper-parameter tuning to Qamar’s in view of Caupto model testing, helping fine-tune a process time or learning rate and accuracy (10(30-51)), helping increase accuracy of a model over time (3(14-43)).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Vashisht’s data randomizing to Qamar’s in view of Caputo’s training and testing data, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Qamar in view of Caputo in view of Vashisht does not explicitly state the selection of the data is “by rows.” Yates, directed to “Optimizing Parameters for Machine Learning Models,” discloses this limitation (0037-0039, Figure 4- the parameter selection module 210 identifies data rows in the historical dataset that include a metadata description (e.g., description 1, description 2, description 3, or description 4) that is relevant and/or matches the type (e.g., CTR) of the machine learning model. 
[0039] The parameter selection module 210 generates a prediction model including one or more parameter predictors based on the identified data in the historical dataset such that the prediction model can be used to predict candidate parameter values using the one or more parameter predictors…)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to associate Yates rows to Qamar in view of Caputo in view of Vashisht’s data selection, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 3, Qamar in view of Caputo in view of Vashisht in view of Yates discloses:   The method according to claim 1, wherein categories of data applied to the machine learning predictive modeling include at least one of:  industry/sector for the selected group of employers; employment growth within the selected group of employers; manager-to-employee ratio within the selected group of employers; promotion rate within the selected group of employers; and promotion wage growth within the selected group of employers (See Claim 1 Above, Caputo) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Qamar’s categories of data to include Caputo’s employers (ie. “retail coffee shops”), helping compare a business to other businesses in the same sector (Caputo, Abstract) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 stands rejected based on the same citations and rationale as applied to Claim 3.  

Regarding Claim 5, Qamar in view of Caputo in view of Vashisht in view of Yates discloses The method according to claim 1, wherein the machine learning uses supervised learning to construct the predictive model.  (0276 –supervised)

Regarding Claim 6 Qamar in view of Caputo in view of Vashisht in view of Yates discloses The method according to claim 1, wherein the machine learning uses unsupervised learning to construct the predictive model. (0276 – unsupervised)

Regarding Claim 7, Qamar in view of Caputo in view of Vashisht in view of Yates discloses The method according to claim 1, wherein the machine learning uses reinforcement learning to construct the predictive model. [0076] In an exemplary embodiment, the analysis technique generates and maintains an econometric regression model.  This regression model uses consistent and high-velocity data streams that are repeatedly updated to conduct analyses and to maintain calibration.  For example, the regression model may be updated in near real-time (such as hourly, daily or weekly).

Claims 8, and 11-13 are rejected based on the same citations and rationale as applied to Claim 1 and 5-7, respectively. 

Claims 14 and 16-20 are rejected based on the same citations and rationale as applied to Claim 1 and 3-7, respectively.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Qamar in view of Caputo in view of Vashisht in view of Yates in view of Castallenous (2006/0235742) 

Regarding Claim 2, Qamar in view of Caputo in view of Vashisht in view of Yates discloses:  The method according to claim 1. Qamar further discloses: aggregating, by one or more processors, updated sample data over a second specified time period; and updating, by one or more processors, the predictive model using machine learning incorporating the updated sample data for the second specified time period.     [0076] In an exemplary embodiment, the analysis technique generates and maintains an econometric regression model. This regression model uses consistent and high-velocity data streams that are repeatedly updated to conduct analyses and to maintain calibration. For example, the regression model may be updated in near real-time (such as hourly, daily or weekly). The data-stream and machine-learning components used by the analysis technique to create a scalable and robust solution.)
Qamar in view of Caputo discloses: rank ordering, by one or more processors, the plurality of selected employers according to their index of voluntary employee turnover for each employer (Claim 1 Above, “ranking” limitation), but does not explicitly state:  comparing, by one or more processors, the rank ordering of voluntary employee turnover for the selected group of employers to observed voluntary employee turnover for said employers over a second specified time period.
Castallenous, directed to process evaluation, discloses re-ranking service providers based on adjusted models over time. 
[0022] With respect to block 210, the models are adjusted or re-learned.  In one exemplary embodiment, the models are relearned when their accuracy diminishes, periodically or every time new data is loaded into the data warehouse The models, for example, are adjusted or re-learned during, before, or after execution of various stages of the processes.  Adjustments or re-learning are based on a myriad of factors.  By way of example, adjustments or re-learning are based on changing behavior or performance of service providers (example, new information not previously considered or implemented in the models).  New or updated historical data is also used to update the models.  Additionally, adjustments or re-learning are based on modified service quality metrics of the process owner (example, changes to the metrics to redefine or amend objectives for the business process).  Models are adjusted or re-learned to provide a more accurate selection or ranking of the service providers for a given process or stage in the process.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Qamar in view of Caputo in view of Vashisht in view of Yates’s ranking to include Castallenous comparing and ranking employers in a second time period, ensuring a model is accurate over time based on changing behavior or performance of service providers (0022). 

	Claims 9 and 15 are rejected based on the same citations and rationale as applied to Claim 2. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qamar in view of Caputo in view of Vashisht in view of Yates in view of Showwalter, (20110270779).

Regarding Claim 10, Qamar in view of Caputo in view of Vashisht in view of Yates discloses The method according to claim 1,but does not explicitly teach, however, Showalter, in analogous art,  teaches, wherein the one or more processors comprise aggregated graphical processor units (GPU) (¶ [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Showwalter’s GPUs within Qamar in view of Caputo in view of Vashisht’s in view of Yates predictive modeling, helping improve the predictive model by broadening available techniques used to generate the model that enhances accuracy of output based on the multitude of techniques used to generate the model.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623